905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy SAUNDERS, Plaintiff-Appellant,v.Thomas K. TURNAGE, Officially Director of VeteransAdministration Department of Memorial Affairs,Defendant-Appellee,andJames Holsinger, Director, McGuire VA Medical Center;Arthur S. Hammerschlag, Area Director, VeteransAdministration;  Arthur E. Bath,Director, Richmond NationalCemetery Complex, Defendants.
No. 89-3204.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 23, 1990.Decided May 9, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-88-374-R)
J. Lincoln Woodard, J.D., INC., Washington, D.C., for appellant.
Henry E. Hudson, United States Attorney;  Robert W. Jaspen, Assistant United States Attorney, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Roy Saunders appeals from the order of the district court dismissing his claim pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.  Saunders alleged that his employer, McGuire Veterans Administration Hospital, discriminated against him on the basis of his race and sex in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. Secs. 2000e et seq.  (West 1981).  Our review of the record and the opinion of the district court discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Saunders v. Turnage, C/A No. 88-374-R (E.D.Va. Dec. 5, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and oral argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


2
AFFIRMED.